DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03 August 2022 has been entered. Claims 12-14 and 20 have been amended. Claims 1-11 have been cancelled. No claims have been added. Claims 12-20 are still pending in this application, with claim 12 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,287,558 B2, in view of Aylward et al. (US 2009/0180282 A1, herein referred to as: Aylward). The chart provided below is intended to clarify element to element claim mapping between the instant claims and those of U.S. Patent No. 11,287,558 B2, please refer to sections 7-21 below the following chart for an explanation of obviousness and rationale. 

Amended Claims of the Instant Application (17/142,520)
Claims of U.S. Patent No. 11,287,558 B2
Comparison
12. (Currently Amended) A luminaire comprising: a housing; a first light diffusion panel positioned in the housing, the first light diffusion panel including a first plurality of sub-surface optical features disposed therein; a first panel outer periphery; and a first panel emission surface; at least one first light source projecting light having a first characteristic into the first light diffusion panel through the first panel outer periphery, into one or more of the first sub- surface optical features, and out of the first light diffusion panel through the first panel emission surface, a second light diffusion panel positioned in the housing, the second light diffusion panel including a second plurality of sub-surface optical features disposed therein; a second panel outer periphery; and a second panel emission surface; and at least one second light source projecting light having a second characteristic into the second light diffusion panel through the second panel outer periphery, into one or more of the second plurality of sub-surface optical features, and out of the second light diffusion panel through the second panel emission surface.

13. (Currently Amended) The luminaire of claim 12, wherein the first and second sub-surface optical features include voids in the respective light diffusion panels.

14. (Currently Amended) The luminaire of claim 12, further comprising a second reflective surface disposed on a side of the second light diffusion panel opposite the second panel emission surface and between the light diffusion panel and the second light diffusion panel. 


15. (Original) The luminaire of claim 14, wherein the first panel emission surface faces a first direction; and the second panel emission surface faces a second direction opposite the first direction.

16. (Original) The luminaire of claim 14, wherein the first panel emission surface faces a direction; and the second panel emission surface faces the direction.

17. (Original) The luminaire of claim 16, wherein the first panel emission surface is disposed between at least a portion of the housing and the second light diffusion panel.

18. (Original) The luminaire of claim 17, wherein light exiting the first panel emission surface subsequently passes through at least a portion of the second light diffusion panel.

19. (Original) The luminaire of claim 16, wherein the first light diffusion panel and the second light diffusion panel are in a stacked arrangement.

20. (Currently Amended) The luminaire of claim 12, further comprising a first reflective surface disposed on a side of the first light diffusion panel opposite the first panel emission surface.
1. A luminaire comprising: 

a) a housing; 

b) a first light diffusion panel disposed in the housing, the first light diffusion panel including a first panel outer periphery, and a first panel emission surface; 

c) a second light diffusion panel disposed in the housing, the second light diffusion panel including a second panel outer periphery, and a second panel emission surface; 

d) a first reflective surface disposed on a side of the first light diffusion panel opposite the first panel emission surface; 

e) a second reflective surface disposed on a side of the second light diffusion panel opposite the second panel emission surface and between the first light diffusion panel and the second light diffusion panel; 

f) at least one first panel light source projecting light into the first light diffusion panel through the first panel outer periphery and out of the first light diffusion panel through the first panel emission surface, the light projecting from the first panel light source having a first characteristic; and 

g) at least one second panel light source projecting light into the second light diffusion panel through the second panel outer periphery and out of the second light diffusion panel through the second panel emission surface, the light projecting from the second panel light source having a second characteristic, the second characteristic being different from the first characteristic.


6. The luminaire of claim 1, wherein 

h) the first light diffusion panel further includes a plurality of first optical features disposed between the first panel emission surface and the first reflective surface, and the second light diffusion panel further includes a plurality of second optical features disposed between the second panel emission surface and the second reflective surface.


9. The luminaire of claim 6, wherein

i)  the light projecting from the first panel light source further projects through the second light diffusion panel and out of the second light diffusion panel through the second panel emission surface.
Regarding claim 12 of the instant application, U.S. Patent No. 11,287,558 B2 claims:

A luminaire comprising: a housing (a); a first light diffusion panel positioned in the housing (b), the first light diffusion panel including a first plurality of optical features disposed therein (h); a first panel outer periphery (b); and a first panel emission surface (b); at least one first light source projecting light having a first characteristic into the first light diffusion panel through the first panel outer periphery (f), into one or more of the first optical features (f and h; i.e. at least some of said light will project into one or more of the first optical features), and out of the first light diffusion panel through the first panel emission surface (f and h), a second light diffusion panel positioned in the housing (c), the second light diffusion panel including a second plurality of optical features disposed therein (h); a second panel outer periphery(c); and a second panel emission surface (c); and at least one second light source projecting light having a second characteristic into the second light diffusion panel through the second panel outer periphery (g), into one or more of the second plurality of sub-surface optical features (g and h, i.e. at least some of said light will project into one or more of the second plurality of sub-surface optical features), and out of the second light diffusion panel through the second panel emission surface (g and h).


Regarding claim 14 of the instant application, U.S. Patent No. 11,287,558 B2 claims:

The luminaire of claim 12, further comprising a second reflective surface (e) disposed on a side of the second light diffusion panel opposite the second panel emission surface (e) and between the light diffusion panel and the second light diffusion panel (e).

Regarding claim 17 of the instant application, U.S. Patent No. 11,287,558 B2 claims:

The luminaire of claim 16, wherein the first panel emission surface is disposed between at least a portion of the housing and the second light diffusion panel (e and i).

Regarding claim 18 of the instant application, U.S. Patent No. 11,287,558 B2 claims:

The luminaire of claim 17, wherein light exiting the first panel emission surface subsequently passes through at least a portion of the second light diffusion panel (i).

Regarding claim 20 of the instant application, U.S. Patent No. 11,287,558 B2 claims:

The luminaire of claim 12, further comprising a first reflective surface disposed on a side of the first light diffusion panel opposite the first panel emission surface (d).


Regarding claim 12, U.S. Patent No. 11,287,558 B2 claims all of the elements of the instant claimed invention, except for said plurality of optical features are a plurality of sub-surface optical features (i.e. as understood by the Examiner, in light of the instant disclosure, to be optical features formed below the surfaces of the diffusion panel such that the optical features are completely within the boundary formed by the outer surfaces of the diffusion panel, and not recessed into or otherwise formed within a surface of the diffusion panel).
Aylward teaches or suggests (Fig. 13) a diffusion panel (i.e. first or second diffusion panels 13 and 14) comprise sub-surface optical features (99, paragraph [0069]). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified claims of U.S. Patent No. 11,287,558 B2 and incorporated the teachings of forming the optical features as sub-surface optical features, such as taught or suggested by Aylward, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the dispersing, redirecting, or otherwise extracting of light from the diffusion panel.
Regarding claim 13, U.S. Patent No. 11,287,558 B2 does not explicitly claim, the first and second sub-surface optical features include voids in the respective light diffusion panels.
Aylward teaches or suggests (Fig. 13) the first and second sub-surface optical features (99) include voids in respective the light diffusion panels (paragraph [0069]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified claims of U.S. Patent No. 11,287,558 B2 and incorporated the teachings of forming the first and second sub-surface optical features to include voids in the light diffusion panel, such as taught or suggested by Aylward, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost of manufacturing the device, and/or reduce the cost of materials associated with manufacturing the device.
Regarding claim 15 of the instant application, U.S. Patent No. 11,287,558 B2 does not explicitly claim that the first panel emission surface faces a first direction; and the second panel emission surface faces a second direction opposite the first direction.
Aylward teaches or suggests (Fig. 13) the first panel emission surface (the emission surface of 13) faces a first direction (as shown in Fig. 13, e.g. a direction normal to the emission surface of 13); and the second panel emission surface (the emission surface of 14) faces a second direction opposite the first direction (as shown in Fig. 13, e.g. a direction opposite to the first direction).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified claims of U.S. Patent No. 11,287,558 B2 and incorporated the teachings of the first panel emission surface faces a first direction; and the second panel emission surface faces a second direction opposite the first direction, such as taught or suggested by Aylward, in order to reduce the thickness of the device, and/or increase the utility of the device (i.e. by providing a lighting device embodiment suitable for panel or flat light emission). 
Regarding claim 16 of the instant application, U.S. Patent No. 11,287,558 B2 does not explicitly claim that the first panel emission surface faces a direction; and the second panel emission surface faces the direction.
Aylward teaches or suggests (Fig. 13) the first panel emission surface (the emission surface of 13) faces a direction (e.g. normal to said emission surface of 13); and the second panel emission surface (the emission surface of 14) faces the direction (as show in Fig. 13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified claims of U.S. Patent No. 11,287,558 B2 and incorporated the teachings of the first panel emission surface faces a direction; and the second panel emission surface faces the direction, such as taught or suggested by Aylward, in order to reduce the thickness of the device, and/or increase the utility of the device (i.e. by providing a lighting device embodiment suitable for panel or flat light emission).
Regarding claim 19, of the instant application, U.S. Patent No. 11,287,558 B2 does not explicitly claim that the first light diffusion panel and the second light diffusion panel are in a stacked arrangement.
Aylward teaches or suggests (Fig. 13) the first light diffusion panel (13) and the second light diffusion panel (14) are in a stacked arrangement (as shown in Fig. 13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified claims of U.S. Patent No. 11,287,558 B2 and incorporated the teachings of the first light diffusion panel and the second light diffusion panel are in a stacked arrangement, such as taught or suggested by Aylward, in order to reduce the thickness of the device, and/or increase the utility of the device (i.e. by providing a lighting device embodiment suitable for panel or flat light emission).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa (US 2018/0074249 A1), in view of Aylward et al. (US 2009/0180282 A1, herein referred to as: Aylward).
Regarding claim 12, Hirasawa teaches or suggests a luminaire (Figs. 1-4B and 35, paragraph [0147]) comprising: a housing (30 and 31); a first light diffusion panel (11B) positioned in the housing (as shown in Fig. 1), the first light diffusion panel (11B) including a first plurality of optical features (“dot patterns”, as shown in Figs. 1-4B) disposed therein (in a surface of said diffusion panel 11B); a first panel outer periphery (the lateral side surfaces of 11B form a panel outer periphery); and a first panel emission surface (the emission surface of 11B through which light is emitted toward 11A, in the configuration shown in Fig. 1); at least one first light source (13B1) projecting light having a first characteristic (at least, a first intensity characteristic, as noted in paragraph [0078], as each of the light source units are driven independently as desired or needed for the image to be displayed) into the first light diffusion panel (11B) through the panel outer periphery (as shown by the configuration in Fig. 1), into one or more of the sub-surface optical features (said dot patterns of 11B, as shown in Figs. 1-4B), and out of the light diffusion panel through the panel emission surface (so as to emit light toward 11A, as shown by the configuration in Fig. 1); a second light diffusion panel (11A) positioned in the housing (as shown in Fig. 1), the second light diffusion panel (11A) including a second plurality of optical features (dot patterns, as shown in Figs. 1-4B) disposed therein; a second panel outer periphery (the outer peripheral side surface of 11A); and a second panel emission surface (the emission surface of 11A on a side of 20 as shown in Fig. 1); and at least one second light source (13A1) projecting light having a second characteristic (at least, a second intensity characteristic, as noted in paragraph [0078], as each of the light source units are driven independently as desired or needed for the image to be displayed) into the second light diffusion panel through the second panel outer periphery (as shown by the configuration in Fig. 1), into one or more of the second plurality of optical features (said dot patterns, as shown in Figs. 1-4B), and out of the second light diffusion panel through the second panel emission surface (towards 20, or towards the environment in Fig. 35).
Hirasawa does not explicitly teach that said first and second optical features are first and second sub-surface optical features (i.e. as understood by the Examiner, in light of the instant disclosure, to be optical features formed below the surfaces of the diffusion panel such that the optical features are completely within the boundary formed by the outer surfaces of the diffusion panel, and not recessed into or otherwise formed within a surface of the diffusion panel).
Aylward teaches or suggests (Fig. 13) a first and second diffusion panel (13 and 14) each comprising a plurality of sub-surface optical features (99, paragraph [0069]). 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hirasawa and incorporated the teachings of forming said first and second pluralities of optical features as sub-surface optical features, such as taught or suggested by Aylward, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the dispersing, redirecting, or otherwise extracting of light from the diffusion panel.
Regarding claim 13, Hirasawa does not explicitly teach that the first and second sub-surface optical features include voids in the respective light diffusion panels.
Aylward teaches or suggests (Fig. 13) the first and second sub-surface optical features (99) include voids in respective the light diffusion panels (paragraph [0069]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Hirasawa and incorporated the teachings of forming the first and second sub-surface optical features to include voids in the respective light diffusion panels, such as taught or suggested by Aylward, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of reducing the cost of manufacturing the device, and/or reduce the cost of materials associated with manufacturing the device.
 Regarding claim 14, Hirasawa teaches or suggests (Figs. 1-4B and 35, paragraph [0147]) a second reflective surface (the surface of 11A disposed opposite to said emission surface of 11A) disposed on a side of the second light diffusion panel opposite the second panel emission surface (as shown in Fig. 1) and between the light diffusion panel (11B) and the second light diffusion panel (11A, as shown in Fig. 1, said second reflective surface of 11A is disposed between 11B and the remainder of the second light diffusion panel 11A).
Regarding claim 15, Hirasawa teaches or suggests (Figs. 1-4B and 35, paragraph [0147]) the first panel emission surface faces a first direction (said first panel emission surface “faces” a direction normal to said emission surface, and a plurality of direction represented by vectors extending from said emission surface); and the second panel emission surface faces a second direction opposite the first direction (said second panel emission surface “faces” a direction opposite to a normal of said first panel emission surface, and several directions opposite to said several directions of said first panel emission surface).
Regarding claim 16, Hirasawa teaches or suggests (Figs. 1-4B and 35, paragraph [0147]) the first panel emission surface faces a direction (said first panel emission surface “faces” a direction normal to said emission surface, and a plurality of direction represented by vectors extending from said emission surface); and the second panel emission surface faces the direction (said second panel emission surface “faces” the direction normal to said first panel emission surface, and in several directions of said several directions of said first panel emission surface).
Regarding claim 17, Hirasawa teaches or suggests (Figs. 1-4B and 35, paragraph [0147]) the first panel emission surface (said emission surface of 11B) is disposed between at least a portion of the housing (31) and the second light diffusion panel (11A, as shown in Fig. 1).
Regarding claim 18, Hirasawa teaches or suggests (Figs. 1-4B and 35, paragraph [0147]) light exiting the first panel emission surface (said first panel emission surface of 11B) subsequently passes through at least a portion of the second light diffusion panel (11A, as shown by the configuration in Fig. 1).
Regarding claim 19, Hirasawa teaches or suggests (Figs. 1-4B and 35, paragraph [0147]) the first light diffusion panel (11B) and the second light diffusion panel (11A) are in a stacked arrangement (as shown in Figs. 1-4B).
Regarding claim 20, Hirasawa teaches or suggests (Figs. 1-4B and 35, paragraph [0147]) a first reflective surface (a surface of 11B opposite to the emission surface of 11B) disposed on a side of the first light diffusion panel (11B) opposite the first panel emission surface (as shown in Figs. 1-4B).

Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Hirasawa failed to teach, or merely suggest, “…a first light source projecting light having a first characteristic…and a second light source projecting light having a second characteristic…,” the Examiner respectfully disagrees. In the instant case, the light sources in the device of Hirasawa are configured to be driven independently as desired or required for the suited application (as noted in paragraph [0078]). Thus, at least a light intensity characteristic (or color, for a light source formed by a composition of multicolored LEDs) is a characteristic forming a first characteristic and a second characteristic (also see Figs. 7-9) for each respective light source. Therefore, Hirasawa reasonably teaches or suggests a first light source projecting light having a first characteristic, and a second light source projecting light having a second characteristic.
In response to Applicant’s argument that “...both Hirasawa and Aylward disclose backlight illumination assemblies for liquid crystal displays (LCDs). Each of these references requires backlighting that is uniform in order to provide a proper display by projecting the uniform light through the LCD panel. A person having ordinary skill in the art would not be motivated to modify either of Hirasawa and Aylward to include light having a first characteristic projecting out of the first light diffusion panel and light having a second characteristic projecting out of the second light diffusion panel, at least because such a modification would be contra to the intended purpose of providing uniform backlighting for an LCD…,” the Examiner respectfully disagrees. In the instant case, while both devices of Hirasawa and Aylward are fully capable of producing uniform illumination for LCD backlighting, that is not the only functionality that either device is capable of performing. Specifically, in considering the Hirasawa reference noted above, the light sources in the device of Hirasawa are configured to be driven independently as desired or required for the suited application (as noted in paragraph [0078], and as shown in Figs. 7-9). Therefore, Hirasawa reasonably teaches or suggests a first light source projecting light having a first characteristic, and a second light source projecting light having a second characteristic.
In response to Applicant’s arguments directed to the Non-Statutory Double Patenting Rejection previously set forth, and restated in the rejection above, the Examiner respectfully notes that it would appear that no Terminal Disclaimer has been filed in the instant application (contrary to what is noted on page 5 of the above-cited remarks). Therefore, the Non-Statutory Double Patenting Rejection previously set forth, and restated in the rejection above is maintained herein pending the timely filing of a Terminal Disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875